UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7925


BILLY G. ASEMANI,

                Plaintiff - Appellant,

          v.

KATHLEEN S. GREEN, Warden, ECI-E; J. MICHAEL STOUFFER,
Commissioner, Division of Corrections (“D.O.C.”); GARY
MAYNARD,   Secretary, Department  of  Public Safety   and
Correctional Services; BRATTEN, Ms., Health Administrator
ECI,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-03397-RDB)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.    Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy G. Asemani appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Asemani v. Green, No. 1:08-cv-03397-RDB (D. Md. Sept.

30, 2009).      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2